Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method to automatically predict and resolve a hardware error in a wireless telecommunication network, the method comprising: [Additional elements that do not amount to more than the judicial exception, e.g., network, processor, memory, computer.]
	obtaining a performance indicator associated with the wireless telecommunication network including a system performance indicator or an application log; [Abstract idea of collecting data. Mental process. A human-mind can obtain performance indicators or application logs. e.g., review paper log files.]
	obtaining a machine learning model trained to predict and resolve the hardware error based on the performance indicator; [Abstract idea of analyzing data. Mental process. A human-mind can obtain a machine learning model, e.g., written iterative paper model.]
	detecting, by the machine learning model, an anomaly associated with the performance indicator by detecting an infrequent occurrence in the performance indicator; [Abstract idea of analyzing data. Mental process. A human-mind with pen and paper can iteratively perform a machine learning model, e.g., written iterative paper model.]
	determining, by the machine learning model, whether the anomaly is similar to a prior anomaly indicating a prior hardware error; [Abstract idea of analyzing data. Mental process. A human-mind with pen and paper can iteratively perform a machine learning model, e.g., written iterative paper model.]	upon determining that the anomaly is similar to the prior hardware error, predicting an occurrence of the hardware error, [Abstract idea of analyzing data. Mental process. A human-mind with pen and paper can determine an anomaly and predict a hardware error, e.g., written iterative paper model.]
	obtaining a resolution to the prior hardware error from a database storing multiple issue tickets and multiple issue ticket resolutions; and providing a notification of the anomaly and the resolution. [Abstract idea of collecting and displaying data. Mental process. A human-mind can obtain a hardware error from a database. Providing a notification is an ancillary part of collecting and analyzing data and thus is an abstract part of both.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to a particular application. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 2 recites the following:
	The method of claim 1, wherein the hardware error is associated with a hardware element comprising a load balancer. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 3 recites the following:
	The method of claim 1, wherein the system performance indicator comprises a CPU load. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 4 recites the following:
	The method of claim 1, wherein the system performance indicator comprises a CPU load of a CPU, and wherein the detecting the anomaly comprises: detecting the CPU load of the CPU exceeding a temporally proximate CPU load of the CPU by more than 10%. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 5 recites the following:
	The method of claim 1, further comprising: obtaining a historical application log, historical system performance indicator, or a historical record of prior hardware errors comprising the multiple issue tickets and the multiple issue ticket resolutions; and [Abstract idea of collecting data.]
	training the machine learning model to detect the anomaly, predict the occurrence of the hardware error, and obtain the resolution to the prior hardware error based on the historical application log, the historical system performance indicator, and the historical record of prior hardware errors comprising the multiple issue tickets and the multiple issue ticket resolutions. [Abstract idea of collecting and analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 6 recites the following:
	The method of claim 1, further comprising: categorizing the anomaly into a category where the anomaly occurred, the category including the application log and the system performance indicator; [Abstract idea of analyzing and manipulating data.]
	based on the category, matching the anomaly to the prior anomaly occurring in the same category by comparing a temporal window surrounding the anomaly to a prior temporal window surrounding the prior anomaly and calculating a difference between data points in the temporal window and data points in the prior temporal window; and [Abstract idea of analyzing and manipulating data.]
	when the difference is within a predetermined threshold, determining that the anomaly and the prior anomaly are similar. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claims 7-8 are rejected based on similar rationale given to claim 1.
	Claim 9 is rejected based on similar rationale given to claim 2.
	Claims 10-11 are rejected based on similar rationale given to claims 4-5.
	Claim 12 recites the following:
	The method of claim 7, wherein the application log comprises an application log associated with network hardware element, and wherein the system performance indicator comprises a CPU load, memory consumption, hard drive consumption, GPU load, and ethernet traffic. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 13 is rejected based on similar rationale given to claim 6.
	Claims 14-15 are rejected based on similar rationale given to claim 1.
	Claim 16 is rejected based on similar rationale given to claim 2.
	Claim 17 is rejected based on similar rationale given to claim 3.
	Claims 18-19 are rejected based on similar rationale given to claims 4-5.
	Claim 20 is rejected based on similar rationale given to claim 6.
Relevant Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vichare et al. US 11,308,417 [FIG. 4 and Abstract]
Almasan et al. US 11,307,949 [Abstract, Background and Summary]
Bhalla et al. US 2015/0135012 [Abstract, Background and Summary]
Examiner’s Comments
No prior art rejections were given in this Office action. The prior arts do not teach nor suggest independent claim 1 limitations as follows:
	A method to automatically predict and resolve a hardware error in a wireless telecommunication network, the method comprising:
	obtaining a performance indicator associated with the wireless telecommunication network including a system performance indicator or an application log;
	obtaining a machine learning model trained to predict and resolve the hardware error based on the performance indicator;
	detecting, by the machine learning model, an anomaly associated with the performance indicator by detecting an infrequent occurrence in the performance indicator;
	determining, by the machine learning model, whether the anomaly is similar to a prior anomaly indicating a prior hardware error;
	obtaining a resolution to the prior hardware error from a database storing multiple issue tickets and multiple issue ticket resolutions; and providing a notification of the anomaly and the resolution.
	Generally, the prior arts teach methods for predicting hardware failures in networks. The claimed invention builds on the prior arts and specifies a particular method, as claimed in claim 1. The other independent claims recite similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113